          Case 1:19-cv-08157-MKV Document 24 Filed 11/04/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 11/4/2020

 ROBERT W. JOHNSON,

                             Plaintiff,
                                                                      1:19-cv-08157-MKV
                              -against-
                                                                     ORDER EXTENDING
 WENDYS CORPORATION; GREAT LAKES                                    BRIEFING SCHEDULE
 RESTAURANT MANAGEMENT, LLC; and JULIE LOPEZ,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        In an Order dated June 12, 2020, the Court set a briefing schedule for Defendants’ Motion

to Dismiss, with the Motion due on or before June 27, 2020, the Opposition due on or before

August 11, 2020, and the Reply due on or before August 26, 2020 [ECF No. 21]. Defendants

timely filed their Motion on June 26, 2020 [ECF No. 22]. On August 27, 2020, having received

no Opposition from the pro se Plaintiff, the Court issued an Order extending the deadline for the

Opposition to October 5, 2020, and the Reply to October 19, 2020 [ECF No. 23]. To date, Plaintiff

has not filed an Opposition or otherwise responded to Defendants’ Motion.

        IT IS HEREBY ORDERED that Plaintiff shall file a response to Defendants’ Motion on or

before November 18, 2020. Any Reply shall be filed on or before December 2, 2020. If Plaintiff

does not file a response on or before November 18, 2020, the Court will deem the Motion fully

briefed. No further extensions will be granted absent good cause.

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff at the address of record.

SO ORDERED.
                                                    _________________________________
Date: November 4, 2020                              MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
